Chapman, J.
Upon the facts stated, the second note cannot be regarded as a renewal of the first, and it cannot be tainted with any usurious transactions connected with the first. The only connection between the two was, that the money raised by the discount of the second was used to take up the first.
The third note was designed by the defendant to be a renewal of the second. Way had no right to use it for any other purpose. . He took it with the assent of the defendant’s agent, to hold as collateral for the second, and not as a renewal of it But when he procured it to be discounted, and thus used it as his own, he was estopped to say he had not accepted it for the *169purpose for which it was made. It operated as a payment of the second note.
The refusal to give it up to the defendant when he demanded it afterwards was an unjustifiable act, but did not revive the note, it having been paid. The instructions were therefore correct. Exceptions overruled.